***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    ROBERT SEPEGA v. LAWRENCE R. DELAURA
                 (SC 19683)
              Rogers, C. J., and Palmer, Eveleigh, McDonald,
                Espinosa, Robinson and Vertefeuille, Js.*

                                   Syllabus

The plaintiff, a municipal police officer, brought a negligence action seeking
   to recover damages for certain personal injuries that he sustained while
   attempting to force entry into the defendant’s home. Specifically, the
   plaintiff alleged that the defendant had entered the home in violation
   of a protective order, locked himself inside, and threatened to cause
   harm to himself. The plaintiff further alleged that, through these acts, the
   defendant had negligently created conditions that required the plaintiff
   to forcibly enter the home. The defendant filed a motion to strike the
   complaint pursuant to the common-law firefighter’s rule, which generally
   bars firefighters and police officers who enter private property in the
   exercise of their duties from bringing civil actions against the landowner
   for injuries caused by defective conditions on the property. The trial
   court granted the defendant’s motion, concluding that the plaintiff’s
   claim was barred by the firefighter’s rule. The trial court subsequently
   rendered judgment for the defendant, from which the plaintiff appealed.
   Held that the trial court improperly granted the defendant’s motion to
   strike the plaintiff’s claim of ordinary negligence, this court having
   concluded that the firefighter’s rule should not be extended beyond
   claims alleging premises liability: the various public policy considera-
   tions underlying the firefighter’s rule did not support the expansion of
   that rule to claims of ordinary negligence in light of this state’s statutory
   (§ 52-572h [l]) abolition of the assumption of risk doctrine, the fact that
   other public sector employees may pursue recovery in similar cases, and
   the absence of any evidence of a chilling effect on calls for emergency
   assistance; moreover, the defendant’s assertion that Kaminski v. Fair-
   field (216 Conn. 29) supports barring negligence claims by public safety
   officers was foreclosed by this court’s subsequent decision in Levan-
   doski v. Cone (267 Conn. 651), which explicitly declined to extend the
   firefighter’s rule beyond the context of premises liability.
          (Three justices concurring separately in one opinion)
       Argued February 22—officially released September 26, 2017

                             Procedural History

   Action to recover damages for the defendant’s alleged
negligence, brought to the Superior Court in the judicial
district of Middlesex, where the defendant filed a
motion to strike the plaintiff’s complaint; thereafter,
the court, Aurigemma, J., granted a motion to intervene
filed by the town of Clinton; subsequently, the court,
Vitale, J., granted the motion to strike, and the court,
Aurigemma, J., granted the defendant’s motion for
judgment and rendered judgment thereon, from which
the plaintiff appealed. Reversed; further proceedings.
  Gerald S. Sack, with whom, on the brief, was Jona-
than A. Cantor, for the appellant (plaintiff).
   Keith S. McCabe, for the appellee (defendant).
                           Opinion

   EVELEIGH, J. The common-law firefighter’s rule pro-
vides, in general terms, that a firefighter or police officer
who enters private property in the exercise of his or
her duties generally cannot bring a civil action against
the property owner for injuries sustained as the result
of a defect in the premises. See Levandoski v. Cone,
267 Conn. 651, 653–54, 841 A.2d 208 (2004). The princi-
pal issue in this appeal is whether the firefighter’s rule
should be extended beyond the scope of premises liabil-
ity so as to bar a police officer from recovering, under
a theory of ordinary negligence, from a homeowner
who is also an alleged active tortfeasor. The plaintiff,
Robert Sepega,1 a municipal police officer, appeals from
the judgment of the trial court in favor of the defendant,
Lawrence R. DeLaura, following the granting of a
motion to strike. In granting that motion, the trial court
concluded that the firefighter’s rule barred the plaintiff’s
sole claim, which sounded in ordinary negligence. We
conclude that the firefighter’s rule should not be
extended beyond claims of premises liability and,
accordingly, reverse the judgment of the trial court in
favor of the defendant and remand the case to the trial
court for further proceedings.
   The following facts, as alleged by the plaintiff in his
amended complaint, and procedural history are rele-
vant to the present appeal. The plaintiff, while in the
course of his employment as a municipal police officer,
responded to a call at a premises owned by the defen-
dant. The call indicated that the defendant had locked
himself inside his home and was threatening to harm
himself. After arriving at the premises and making
numerous requests of the defendant for entry into the
home, the plaintiff ultimately attempted to kick in a
door and, in doing so, sustained serious injuries. The
plaintiff alleged that the resulting damages were caused
by the negligence and carelessness of the defendant.
Specifically, the plaintiff alleged that the defendant had
negligently ‘‘created conditions which mandated that
the plaintiff, as a police officer, forcibly enter the prem-
ises in order to prevent harm to the defendant or to
others.’’ In support of this claim, the plaintiff alleged
that the defendant ‘‘had violated a protective order by
entering and remaining in the premises,’’ was ‘‘threaten-
ing to harm himself,’’ and was ‘‘uncooperative with
police requests to come to the door and speak to them.’’
We note that the complaint does not make any allega-
tions against the defendant relating to dangerous or
defective conditions on the premises.
  The defendant filed a motion to strike the amended
complaint, and the plaintiff objected. On September 15,
2015, the trial court issued a memorandum of decision
denying the defendant’s motion to strike. Thereafter,
the defendant filed a motion for articulation that the
court, sua sponte, recast as a motion for reargument
and reconsideration. After hearing argument from the
parties, the trial court vacated its original decision and
issued a new memorandum of decision granting the
defendant’s motion to strike on October 29, 2015. The
defendant then filed a motion for judgment, which the
trial court granted. This appeal followed.2
   ‘‘We begin by setting out the well established standard
of review in an appeal from the granting of a motion
to strike. Because a motion to strike challenges the legal
sufficiency of a pleading and, consequently, requires
no factual findings by the trial court, our review of the
court’s ruling . . . is plenary. . . . We take the facts
to be those alleged in the complaint that has been
stricken and we construe the complaint in the manner
most favorable to sustaining its legal sufficiency. . . .
Thus, [i]f facts provable in the complaint would support
a cause of action, the motion to strike must be denied.
. . . Moreover, we note that [w]hat is necessarily
implied [in an allegation] need not be expressly alleged.
. . . It is fundamental that in determining the suffi-
ciency of a complaint challenged by a defendant’s
motion to strike, all well-pleaded facts and those facts
necessarily implied from the allegations are taken as
admitted. . . . Indeed, pleadings must be construed
broadly and realistically, rather than narrowly and tech-
nically.’’ (Internal quotation marks omitted.) Geysen v.
Securitas Security Services USA, Inc., 322 Conn. 385,
398, 142 A.3d 227 (2016); see also Coppola Construction
Co. v. Hoffman Enterprises Ltd. Partnership, 309
Conn. 342, 350, 71 A.3d 480 (2013). ‘‘The issue of
whether to recognize a common-law cause of action in
negligence is a matter of policy for the court to deter-
mine based on the changing attitudes and needs of
society.’’ Craig v. Driscoll, 262 Conn. 312, 339, 813 A.2d
1003 (2003). We note that, because the firefighter’s rule
is rooted in the common law, it ‘‘is subject to both
legislative and judicial modification.’’ Ascuitto v. Farri-
cielli, 244 Conn. 692, 698, 711 A.2d 708 (1998). We also
note that, ‘‘because the firefighter’s rule is an exception
to the general rule of tort liability that, as between an
innocent party and a negligent party, any loss should be
borne by the negligent party, the burden of persuasion
is on the party who seeks to extend the exception
beyond its traditional boundaries.’’ Levandoski v. Cone,
supra, 267 Conn. 661.
   On appeal to this court, the plaintiff asserts that the
trial court incorrectly granted the motion to strike
because his claim is not barred by the firefighter’s rule.
Specifically, the plaintiff asserts that his claim is con-
trolled by this court’s decision in Levandoski v. Cone,
supra, 267 Conn. 654, in which the firefighter’s rule was
limited to claims of premises liability. In response, the
defendant claims that the trial court correctly granted
his motion to strike because this case is distinguishable
from Levandoski. Instead, the defendant asserts that
Kaminski v. Fairfield, 216 Conn. 29, 578 A.2d 1098
(1990), governs the plaintiff’s claim. We agree with
the plaintiff.
   In Kaminski, this court considered whether parents
could be held liable for injuries that a police officer
received when accompanying mental health workers
to a home in response to a request for mental health
assistance to control the behavior of an adult son. Id.,
30. The injured police officer relied on the following
two theories of liability in support of his claim: (1) the
parents owed him a duty of care pursuant to § 319 of
the Restatement (Second) of Torts because, in permit-
ting their adult schizophrenic son to live with them, they
undertook a custodial relationship that encompassed
responsibility for controlling his behavior; and (2) the
parents were negligent in failing to warn the police
officer of the son’s dangerous and violent propensities,
and that he possessed several axes. Id., 33–36. This
court rejected the police officer’s first claim, holding
that the parents did not owe the police officer a duty
of care because, in permitting their adult schizophrenic
son to live with them, they had not undertaken a custo-
dial relationship that encompassed responsibility for
controlling his behavior. Id., 36. In rejecting the police
officer’s reliance on Tarasoff v. Regents of University
of California, 17 Cal. 3d 425, 551 P.2d 334, 131 Cal.
Rptr. 14 (1976), this court further concluded that the
parents were not negligent in failing to warn the police
officer of their son’s dangerous and violent propensit-
ies, and that he possessed several axes, because the
parents did not have a professional relationship with
their son and because the police officer was not a specif-
ically identifiable victim. Kaminski v. Fairfield, supra,
216 Conn. 37. This court explained that the parents
‘‘cannot be held liable [to the police officer, who was]
acting as a trained escort for a mental health team on
a visit to a disturbed patient known to be agitated and
to have access to axes.’’ Id., 38.3
   In Levandoski, a police officer brought a claim
against a suspect for injuries he sustained during a
pursuit. Levandoski v. Cone, supra, 267 Conn. 654–56.
The issue before this court in that case was ‘‘whether
the firefighter’s rule should be extended beyond the
scope of premises liability so as to bar a police officer
from recovering, based on a claim of ordinary negli-
gence, from a tortfeasor who is neither an owner nor
a person in control of the premises.’’ Id., 654. This court
held that the firefighter’s rule ‘‘should not be extended
to a nonpremises liability case . . . .’’ Id., 661. In reach-
ing this conclusion, we noted that, ‘‘[b]ecause the fire-
fighter’s rule is an exception to the general rule of
tort liability that, as between an innocent party and a
negligent party, any loss should be borne by the negli-
gent party, the burden of persuasion is on the party who
seeks to extend the exception beyond its traditional
boundaries,’’ and that ‘‘the history of and rationales for
the [firefighter’s] rule persuade us . . . that it should
be confined to claims of premises liability.’’ Id. In addi-
tion, after briefly discussing Kaminski, this court lim-
ited the breadth and scope of that case by concluding
that, ‘‘we agree with those jurisdictions that have
framed the [firefighter’s] rule as one that relates specifi-
cally to premises liability . . . .’’ Id., 664.
   In Levandoski, we explained the history of the fire-
fighter’s rule in this state as follows: ‘‘This court first
applied the firefighter’s rule in Roberts v. Rosenblatt,
146 Conn. 110, 148 A.2d 142 (1959). In that case, the
plaintiff firefighter, who had responded to an alarm,
sought to recover from the defendant landowners based
upon the defendants’ negligent maintenance of their
property. . . . The trial court declined the defendants’
request to charge the jury, as a matter of law, that the
plaintiff was a licensee upon the defendant’s property
and that the duty which the defendants owed to the
plaintiff was limited by that relationship. . . . This
court stated: Upon these facts, the court should have
instructed the jury as a matter of law that the plaintiff
entered upon the premises in the performance of a
public duty under a permission created by law and
that his status was akin to that of a licensee and the
defendants owed him no greater duty than that due a
licensee. . . .4
   ‘‘In Furstein v. Hill, [218 Conn. 610, 590 A.2d 939
(1991)], we considered whether to extend the firefight-
er’s rule to a police officer. We phrased the issue as
whether a police officer occupies the status of an invitee
or of a licensee when, in the course of performing his
official duties, he is injured by a defective condition
on the property of a landowner. We read Roberts as
[adopting] the principle expressed in the Restatement
(Second) of Torts, § 345 (1), that the liability of a pos-
sessor of land to one who enters the land only in the
exercise of a privilege, for either a public or a private
purpose, and irrespective of the possessor’s consent,
is the same as the liability to a licensee. . . . We con-
cluded that the rule applies to police officers as well
as firefighters. . . . In doing so, we gave three reasons
for extending the rule to police officers. . . .
   ‘‘The first reason was cast in terms of the similarity
of the roles of firefighters and police officers, and the
reasonable expectations of landowners regarding those
two types of public officers. . . . The second reason
was essentially a reiteration of the doctrine of assump-
tion of the risk. . . . The third reason rested upon the
combination of the avoidance of double taxation upon
landowners and the availability of workers’ compensa-
tion benefits to compensate the injured firefighter or
police officer.’’ (Citations omitted; footnote added;
internal quotation marks omitted.) Levandoski v. Cone,
supra, 267 Conn. 658–61.
  In Levandoski, this court concluded that ‘‘[t]his back-
ground persuades us that the rule should not be
extended to a nonpremises liability case, such as the
present appeal. Because the firefighter’s rule is an
exception to the general rule of tort liability that, as
between an innocent party and a negligent party, any
loss should be borne by the negligent party, the burden
of persuasion is on the party who seeks to extend the
exception beyond its traditional boundaries. The his-
tory of and rationales for the rule persuade us, however,
that it should be confined to claims of premises liabil-
ity.’’ Id., 661.5
   On appeal to this court, the defendant asserts that
Levandoski can be distinguished on the ground that,
unlike the present case, the cause of action in Levan-
doski was not against a homeowner. Levandoski v.
Cone, supra, 267 Conn. 654–56. The defendant contends
that Kaminski was not overruled by Levandoski and
that Kaminski did not present a claim sounding in
premises liability. Kaminski v. Fairfield, supra, 216
Conn. 37. We are not persuaded. Our statements subse-
quent to Kaminski indicate the firefighter’s rule should
be limited to claims of premises liability. Kaminski
may be distinguished because it was a claim of vicarious
liability, in that the parents in that case did not cause
the damage to the police officer, and they could not be
held liable for the actions of their adult son. Id., 36–37.
We also note that the decision in Levandoski came
fourteen years after the decision in Kaminski, yet this
court still expressly limited the firefighter’s rule to
premises liability cases.6
   The plaintiff contends that the public policy consider-
ations often cited for the firefighter’s rule not only do
not justify expanding the applicability of the rule to
general negligence claims, but they also suggest the
rule should be abolished or limited to premises liability
claims. In response, the defendant claims that, although
the firefighter’s rule essentially began as a rule of prem-
ises liability, ‘‘that basis has frequently been abandoned
as jurisdictions have moved away from archaic categori-
zations such as licensee and invitee.’’ See England v.
Tasker, 129 N.H. 467, 469, 529 A.2d 938 (1987) (‘‘[t]his
basis for the rule is currently without justification, given
the modern rejection of the licensee-invitee distinction
in New Hampshire’’); see also Berko v. Freda, 93 N.J. 81,
85, 459 A.2d 663 (1983) (‘‘the formalistic classification
of invitees, licensees and trespassers no longer forms
the basis of the rule’’). The defendant next asserts that
‘‘the majority of jurisdictions that have established the
firefighter’s rule have extended [it] to nonpremises lia-
bility [cases] . . . .’’ The defendant further asserts that
Levandoski did not overrule Kaminski, and that Levan-
doski does not apply to the present case because Levan-
doski did not involve an action against a landowner.
The defendant argues that Kaminski is more on point
because, in that case, this court did not allow an action
by a police officer alleging a nonpremises liability claim
against a landowner. He further maintains that the claim
in the present case should not be allowed because the
injury occurred as part of the plaintiff’s duties as a
police officer.
   ‘‘The most often cited policy considerations [in sup-
port of the firefighter’s rule] include: (1) [t]o avoid plac-
ing too heavy a burden on premises owners to keep
their premises safe from the unpredictable entrance of
fire fighters; (2) [t]o spread the risk of . . . injuries to
the public through workers’ compensation, salary and
fringe benefits; (3) [t]o encourage the public to call
for professional help and not to rely on self-help in
emergency situations; and (4) [t]o avoid increased litiga-
tion.’’ Christensen v. Murphy, 296 Or. 610, 619, 678 P.2d
1210 (1984). Proponents also cite ‘‘double taxation’’ as
another policy consideration in favor of the firefighter’s
rule. Levandoski v. Cone, supra, 267 Conn. 660–61. We
consider each of these policy considerations in turn.
   By focusing on a firefighter or police officer as a
class from whom a premises owner needs immunity
from liability, not on the reasonableness of the activity
of the premises owner in the circumstances, the first
policy consideration operates as a veiled form of an
assumption of risk analysis. This legislature of this state,
however, has abolished the assumption of risk doctrine.
See General Statutes § 52-572h (l);7 see also Levandoski
v. Cone, supra, 267 Conn. 662–63. As a result, this policy
consideration fails to support an extension of firefight-
er’s rule in the present case.
   The defendant asserts that we should recognize a
difference between a ‘‘primary’’ assumption of risk,
which arises from the ‘‘special relationship between the
firefighter and the public,’’ and a ‘‘secondary’’ assump-
tion of risk, which arises from an individual firefighter’s
decision to encounter a particular risk. The defendant
argues that, while Connecticut may have abolished the
latter, it did not abolish the reasoning underlying the
former. Thus, the defendant argues that a firefighter
may assume a risk, in the broader sense, when that
risk is inherent to his or her occupation. We are not
persuaded. There is no indication in § 52-572h (l) that
the legislature intended to differentiate between
degrees of assumption of risk. The doctrine was abol-
ished in its entirety. It would be both unfair and incon-
gruous, therefore, for this court to rely on the
assumption of risk doctrine as a basis for extending
the firefighter’s rule beyond premises liability claims
when the clear public policy of our state is contrary to
the very rationale for that doctrine. Regardless of the
continuing vitality of the firefighter’s rule as it relates
to premises liability claims, it certainly should not be
extended on the basis of the common-law doctrine of
assumption of risk.8
   Furthermore, as this court explained in Levandoski,
‘‘the firefighter’s rule is essentially a rule of premises
liability. The distinction upon which it rests, namely,
whether the plaintiff is an invitee or licensee, is itself
a distinction that exists in our law only with regard to
claims based upon premises liability, and the differing
duties of care that emanate from those distinctions are
cast in terms of a landowner’s duty to persons on his
or her land. We have recognized that the rule is directly
applicable [to] an issue of landowner liability . . . .
We have declined to extend the rule to a case in which
the plaintiff firefighters sought to recover damages from
the defendant alarm company for injuries and death
sustained as a result of a collision caused by the negli-
gent maintenance and failure of brakes on their fire
engine while responding to a false alarm transmitted by
the defendant. . . . This essential link to a landowner’s
liability, as we [have previously] explained . . . is the
most compelling argument for the rule, because of the
reasonable expectations of landowners, and because
of the ensuing hardship that would be visited upon a
landowner in the absence of the rule. Indeed, we have
reiterated that this is [t]he most compelling argument
for the continuing validity of the rule . . . . This argu-
ment simply does not apply if the defendant is not a
landowner. Indeed, neither the differing status of the
plaintiff nor the reasonable expectations of the defen-
dant are relevant if the plaintiff is not engaged in enter-
ing the land of the defendant. It would be anomalous,
therefore, to extend the rule to a case in which the
most compelling argument for the rule is inapplicable.’’
(Citations omitted; internal quotation marks omitted.)
Levandoski v. Cone, supra, 267 Conn. 661–62.
   Indeed, in Levandoski, this court explained that ‘‘to
the extent that the firefighter’s rule rests on the doctrine
of assumption of the risk, it would be inconsistent with
the policy of our general tort law to extend the rule
beyond its present confines. That policy is expressed
in . . . § 52-572h, pursuant to which the legislature has
abolished the doctrine of assumption of the risk in
negligence actions. Section 52-572h (l) provides: ‘The
legal doctrines of last clear chance and assumption of
risk in actions to which this section is applicable are
abolished.’ Subsection (b) of § 52-572h makes the stat-
ute applicable to ‘causes of action based on negligence
. . . .’ The present action is ‘[a cause] of action based
on negligence . . . .’ ’’ (Footnote omitted.) Id., 662–63.
   We next turn to the claim that the firefighter’s rule
is supported because it spreads the risk of firefighter’s
injuries to the public through workers’ compensation,
salary and fringe benefits. As the Supreme Court of
Oregon explained, ‘‘[t]he weakness in the loss-spread-
ing rationale . . . is obvious. By denying a public safety
officer recovery from a negligent tortfeasor, the officer
is not directed to recover his damages from the general
public; rather the officer is totally precluded from recov-
ering these damages from anyone. Contrast this with
other public employees who are injured when confront-
ing dangers on their jobs. The latter can recover work-
ers’ compensation and salary benefits from the public,
but are also allowed additional tort damages from the
third-party [tortfeasors].’’ Christensen v. Murphy,
supra, 296 Or. 620. For instance, either the municipal
emergency medical technician, injured due to a home-
owner’s negligence in the maintenance of his property
while transporting a patient, or the municipal building
inspector, injured due to homeowner’s negligence while
examining structures, is able to bring civil actions
against defendants who may be responsible for his or
her injuries. However, ‘‘[u]nder the [firefighter’s] rule
the injured public safety officer must bear a loss which
other public employees are not required to bear.’’ Id.
Expanding such a rule would unnecessarily and improp-
erly discriminate against public safety officers. While
there is certainly danger inherent in the job of being a
police officer or a firefighter, it is interesting to note
that, in terms of the most dangerous public sector jobs,
refuse and recyclable collectors were ranked as having
the fifth most dangerous overall job in the United States
in 2015, ahead of both firefighters and police officers.
United States Dept. of Labor, ‘‘National Census of Fatal
Occupational Injuries in 2015’’ (2016) p. 4, available at
https://www.bls.gov/news.release/pdf/cfoi.pdf (last vis-
ited September 13, 2017). Despite these statistics, we
do not have a similar rule for refuse and recyclable
collectors. Instead, a refuse and recyclable collector
may bring a civil action against third-party tortfeasors
responsible for his or her injuries if he or she is injured
on someone’s property.9 If one of the foundations under-
lying the firefighter’s rule is that the job of police offi-
cers and firefighters are so inherently dangerous that
danger and injury are part of the job, it hardly seems
justified to extend the rule when statistically there are
more dangerous public sector jobs in which we allow
the injured worker to pursue recovery from a third-
party. See S. Maloney, United States Dept.ofLabor,
‘‘Nonfatal Injuries and Illnesses Among State andLocal
Government Workers’’ (2014) p. 8, available at
https://www.bls.gov/spotlight/2014/soii-gov-workers/
home.htm (last visited September 13, 2017) (for state
and local employees, nursing and residential care work-
ershave highest rate of nonfatal injuries).
  The defendant claims that the firefighter’s rule is also
justified because police officers and firefighters receive
extra benefits as a result of their employment. We dis-
agree. While there may be certain additional benefits
negotiated with municipalities as the result of union
collective bargaining, we cannot discern any statute in
which the legislature has provided extra compensation
to police officers or firefighters as a result of their
employment.10
  The proponents of the firefighter’s rule claim that it
encourages the public to call for professional help and
not to rely on self-help in emergency situations. This
rationale has been criticized by one legal scholar, Wil-
liam L. Prosser, as ‘‘preposterous rubbish.’’ W. Prosser,
Law of Torts (4th Ed. 1971) § 61, p. 397. Indeed, we
conclude that, in an emergency situation, it is unlikely
any person would be hesitant to call for help because
they are concerned about liability for potential injuries
to public safety personnel.
   We note that the concurrence disagrees with this
conclusion. Although a majority of jurisdictions employ
the firefighter’s rule, there are many that do not.11 In
total, eighteen states have abolished the firefighter’s
rule, severely limited its application, or have not
addressed it at all.12 See Apodaca v. Willmore, 306 Kan.
103, 114, 392 P.3d 529 (2017). We have not been able
to find, and the concurrence does not point to, any
evidence that there has been an effect on the residents
in these eighteen states that deters them from calling
for emergency assistance. Moreover, we cannot find,
and the concurrence does not point to, any evidence
of any significant detriment to society in those states
that have never adopted the rule. See generally Holmes
v. Adams Marine Center, Docket No. CV-99-239, 2000
WL 33675369 (Me. Super. July 17, 2000).13
   Although the concurrence correctly states that we
provide no evidence to support our agreement with
Prosser, this is because there is no significant evidence
for, or against, Prosser’s statement. Other jurisdictions
have either agreed with his characterization; Chris-
tensen v. Murphy, supra, 296 Or. 620; or disagreed with
it; Fordham v. Oldroyd, 171 P.3d 411, 413 (Utah 2007).
No jurisdiction appears to have analyzed whether the
absence of the firefighter’s rule actually does deter peo-
ple from calling for emergency assistance. The concur-
rence also fails to rebut our approval of Prosser’s
statement by pointing to any evidence to demonstrate
that the ‘‘chilling’’ effect on citizens has occurred any-
where else in the nation where the firefighter’s rule has
been abolished or limited. It is important to note that
the firefighter’s rule presently allows a police officer
or firefighter to bring claims for negligence that do not
involve premises liability. It is not a rule of absolute
liability for injuries to firefighters or police officers who
suffer an injury at a homeowner’s residence due to the
negligence of the homeowner. If an injury is suffered
without negligence, the action is covered by workers’
compensation. We note that even the concurrence
would allow an action by a firefighter or police officer
against a homeowner for negligence that occurred after
the police officer or firefighter arrived. We suggest that
most cases, as exhibited by the fact pattern in the pres-
ent case, would fall into that category. The concurrence
would also allow an action, like the present case, against
a third party who was not involved in contacting the
police. It is simply inconceivable to us that someone
whose house is on fire will debate or hesitate in calling
the fire department because he or she fears a firefighter
might bring some negligence action if injury occurs.
Instead, we presume that the primary concern of a
person whose house is on fire would be to act to protect
the health and safety of the people in the home and to
salvage the property.
   The concurrence relies on Lodge v. Arett Sales Corp.,
246 Conn. 563, 717 A.2d 215 (1998), to support its con-
tention that this court has previously relied on this
policy rationale to support the firefighter’s rule. We
disagree. As this court explained in its opinion, Lodge
did not involve the application of the firefighter’s rule.
Specifically, this court explained as follows: ‘‘In
Furstein, we analyzed the firefighter rule, which gives
a firefighter the status of a licensee in a personal injury
action against a landowner for harm sustained during
the course of duty. Furstein v. Hill, supra, 218 Conn.
615–16 . . . . The firefighter rule is not directly appli-
cable in this case because this is not an issue of land-
owner liability, and we decline to extend the rule to
the present situation. Its rationale is, however, instruc-
tive for understanding the policy issues relevant to com-
pensation of firefighters injured in the line of duty.
We concluded that limited liability was appropriate in
Furstein . . . and Roberts . . . because (1) the
nature of a firefighter’s work is inherently hazardous
and the choice of that occupation is akin to assumption
of the risk, and (2) firefighters are adequately compen-
sated for the job they perform and are able to recover
workers’ compensation for injuries sustained in the
course of their employment. . . . Both of these public
policy considerations are equally relevant to the ques-
tion of whether, as a matter of policy, the defendants
should be liable for the unforeseen consequences of
their negligent transmission of a false alarm.’’ (Citations
omitted.) Lodge v. Arett Sales Corp., supra, 580–81 n.12.
Accordingly, we conclude that the well reasoned analy-
sis of Levandoski, not Lodge, is central to whether to
apply the firefighter’s rule in the present case. Further-
more, even in Lodge, we acknowledged that this court
declines to extend the firefighter’s rule beyond land-
owner liability. Id., 580 n.12.
  In Lodge, firefighters were responding to a fire alarm,
which was in reality a false alarm, and the fire engine’s
brakes were defective. Id., 566–70. The defective brakes
caused an accident, which injured and killed firefight-
ers. Id. This court mentioned the public policy argu-
ments in support of the firefighter’s rule in one
paragraph, but it was not the primary rationale behind
the conclusion in Lodge. Id., 579–81. This court rea-
soned that imposing liability on the alarm company
would be too far removed from the harm incurred. Id.,
582–84. The concern of having a ‘‘chilling’’ effect on
alarm companies is fully justified in the circumstances
of Lodge. Specifically, if this court had allowed a claim
to proceed against the alarm company in Lodge, it
would have forced alarm companies to be responsible
for monitoring and maintaining the brakes of emer-
gency response vehicles to ensure they would not crash.
Such a result would be absurd and would threaten the
viability of fire alarm companies. Id., 584–85. This court
was not referring to the ‘‘chilling’’ effect upon society
in regard to calling for help if a negligent resident could
be held liable for directly harming emergency respond-
ers, but specifically stated that the decision was based
on liability ‘‘for those consequences that are not reason-
ably foreseeable, but, rather, are significantly attenu-
ated from the original negligent conduct . . . .’’ Id.,
584. In circumstances where there is a direct causal
relation between the tortfeasor and the harm suffered
by the claimant, like the present case, Lodge is not
persuasive and does not support the position of the
defendant as the concurrence suggests.
   The concern that limiting the firefighter’s rule will
result in increased litigation is also not persuasive. As
this court has recognized in other contexts, ‘‘rather
than unnecessarily and unwisely increasing litigation,
imposing a duty in this case will likely prompt [people]
to act more responsibly . . . in the interest of pre-
venting foreseeable harm . . . .’’ Ruiz v. Victory Prop-
erties, LLC, 315 Conn. 320, 340, 107 A.3d 381 (2015).
This is consistent with ‘‘the general tort policy of deter-
ring similar tortfeasors from wrongful conduct.’’
Haynes v. Yale-New Haven Hospital, 243 Conn. 17, 23,
699 A.2d 964 (1997). This is also consistent with ‘‘the
general rule of tort liability that, as between an innocent
party and a negligent party, any loss should be borne
by the negligent party . . . .’’ Levandoski v. Cone,
supra, 267 Conn. 661.
   Finally, we are not persuaded by the rationale that
the firefighter’s rule helps to avoid double taxation.
This assertion has its genesis in the expectation that
‘‘the public should [and does] compensate its safety
officers both in pay that reflects the hazard of their
work and in workers’ compensation benefits for injuries
suffered when the risks inherent in the occupation
materialize.’’ Furstein v. Hill, supra, 218 Conn. 619. We
reject this argument as contrary to the clear public
policy of General Statutes § 31-293, that ‘‘the third party
tortfeasor, and not the employer, shall be primarily
responsible for bearing the economic loss resulting
from the tortfeasor’s negligence.’’ Cruz v. Montanez,
294 Conn. 357, 383, 984 A.2d 705 (2009); see also, e.g.,
Dodd v. Middlessex Mutual Assurance Co., 242 Conn.
375, 384, 698 A.2d 859 (1997) (‘‘[b]y allowing the
employer to take action in order to recover the workers’
compensation benefits it was legally obligated to pay
to its injured employee, the act ensure[s] that, as in an
action in tort, the ultimate loss [falls on] the wrong-
doer’’). All or virtually all of the towns and cities in
Connecticut self-administer their workers’ compensa-
tion insurance plans. As a result, taxpayers’ money is
spent when an injured police officer undergoes medical
treatment and receives indemnity benefits through
workers’ compensation. An injured police officer who
is precluded from bringing a claim against a negligent
third party would frustrate the legislative intent and
public policy set forth in § 31-293 because the taxpayers,
through the municipality, would be unable to recoup
the money they spent on the workers’ compensation
claim of the injured police officer.
   As this court explained in Levandoski, ‘‘to the extent
that the firefighter’s rule rests on the avoidance of dou-
ble taxation of the landowner and the presence of work-
ers’ compensation benefits for the injured firefighter or
police officer, the rationale does not apply to the pres-
ent case. The defendant is not a taxpayer, as is a land-
owner who pays taxes on his or her property. Of course,
although in any given case a negligent tortfeasor who
injures a firefighter or police officer may also pay taxes
to the local municipality, that fact would be wholly
fortuitous. The point of the rule, however, is that the
landowner who owes a lesser degree of duty to the
police officer who enters his or her land has that benefit
because, as a landowner, he or she also indirectly pays
the salary of the officer through property taxes. Further-
more, we are not persuaded that, simply because the
firefighter or police officer has recourse to workers’
compensation benefits, he or she should not also be
able to recover from a third party based on negligence.
We do not ordinarily put such an elevated burden on
recovery where, for example, the third party is a product
manufacturer, and we see no persuasive reason to do
so in the context of the present case. In addition, as
the present case indicates, permitting the plaintiff to
recover for the defendant’s negligence will tend to
reduce workers’ compensation costs by permitting the
plaintiff’s employer to recoup those benefits.’’ Levan-
doski v. Cone, supra, 267 Conn. 663–64.
   Further, we recognize that most homeowners are
insured against the risk of people being injured on their
property due to the fault of the homeowner. The home-
owner is able to insure against such a risk. Therefore, it
hardly constitutes double taxation when a homeowner’s
insurance carrier must pay money to a person injured
on the homeowner’s property due to the homeowner’s
negligence. Given these facts, public policy considera-
tions strongly suggest that the firefighter’s rule should
be, at the very least, limited to premises liability claims.14
Although the defendant points to several jurisdictions
that have extended the firefighter’s rule beyond prem-
ises liability claims, we note that some of those jurisdic-
tions have not specifically rejected the doctrine of
assumption of risk as the legislature has in Connecticut.
Further, we are persuaded by the reasoning of those
cases that have either refused to adopt the firefighter’s
rule at all or limited it to premises liability. See Thomp-
son v. FMC Corp., 710 So. 2d 1270, 1271 (Ala. Civ. App.
1998) (not adopted); Bath Excavating & Construction
Co. v. Wills, 847 P.2d 1141, 1146 (Colo. 1993) (declining
to adopt); Holmes v. Adams Marine Center, supra, 2000
WL 33675369 (noting that Maine has declined to adopt);
Hopkins v. Medeiros, 48 Mass. App. 600, 608–609, 724
N.E.2d 336 (2000) (declining to adopt); Christensen v.
Murphy, supra, 296 Or. 620 (abolished); Minnich v.
Med-Waste, Inc., 349 S.C. 567, 575, 564 S.E.2d 98 (2002)
(declining to adopt).
   Accordingly, we are persuaded by the plaintiff’s argu-
ment that the present case is controlled by Levandoski.
To the extent that the defendant asserts that Kaminski
supports barring negligence claims against third parties
by public safety officers, we conclude that assertion is
foreclosed by Levandoski. As we stated in Levandoski
‘‘[w]e disagree with the defendant’s suggestion that we
ought to extend the firefighter’s rule beyond situations
in which the plaintiff is injured while on the defendant’s
land; instead, we agree with those jurisdictions that
have framed the rule as one that relates specifically to
premises liability and defines the duty owed by an
owner or occupier of land.’’ (Emphasis in original.)
Levandoski v. Cone, supra, 267 Conn. 664. We have
examined the policy considerations that served as the
foundation for Levandoski, together with the additional
arguments presented by counsel in the present case.
We note that, because the defendant is urging us to
expand a common-law rule on the basis of public policy
considerations, the burden is on him to persuade us
that the rule should be so extended. We declined to
extend the firefighter’s rule in Levandoski. Likewise,
we conclude that the defendant has failed to convince
us that the firefighter’s rule should be expanded in the
present case. Although the distinctions that existed at
common law when the firefighter’s rule was first devel-
oped—namely, the distinction between a licensee and
an invitee—no longer appear to be used by many juris-
dictions, the other policy considerations remain valid.15
In the present case, the plaintiff did not make any claim
that his injuries were caused by a defect in the premises.
Therefore, we conclude that the trial court improperly
granted the defendant’s motion to strike.16
  The judgment is reversed and the case is remanded
for further proceedings according to law.
  In this opinion ROGERS, C. J., and ESPINOSA and
VERTEFEUILLE, Js., concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   1
     We note that Sepega’s employer, the town of Clinton, was granted permis-
sion by the trial court to intervene as a plaintiff in the present case. For the
sake of simplicity, however, we refer to Sepega as the plaintiff in this opinion.
   2
     The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   3
     We emphasize that Kaminski (1) involved a police officer, (2) was
decided before the firefighter’s rule was extended to police officers, and
(3) did not involve the application of the firefighter’s rule at all, but instead
involved the duty to warn a third party about a mentally ill person’s propen-
sity for violence. Kaminski v. Fairfield, supra, 216 Conn. 30. The concur-
rence relies upon dictum in Kaminski for the proposition that the
firefighter’s rule is grounded in a public policy of not discouraging citizens
from calling the police when needed. It is interesting to note that, one year
after our decision in Kaminski, this court noted that ‘‘the firefighter’s rule
adopted by this court . . . applies to police officers who are injured by
defective conditions on private property while the officers are present upon
such property in the performance of their duties.’’ Furstein v. Hill, 218
Conn. 610, 620, 590 A.2d 939 (1991).
   4
     Levandoski, therefore, correctly identified the public policy principles
underlying the firefighter’s rule as, unsurprisingly, being rooted in the law
of premises liability, because the firefighter’s rule arose in that context in
Connecticut. Levandoski v. Cone, supra, 267 Conn. 661–62. The concurrence
fails to address the ‘‘most compelling’’ principle, as explained in Levandoski,
which is that firefighters and police are licensees rather than invitees. Id., 662.
Once their duty as public servants is triggered, a landowner’s or occupier’s
consent is irrelevant to their power to enter land. In fact, once that duty is
triggered, an owner or occupier cannot exclude them from entering. There-
fore, it would be unreasonable to impose a duty on owners or occupiers to
keep their premises free from defects, especially since such entries can
occur at any time of day or night. Imposition of that duty would require
owners and occupiers to keep the premises free of defect constantly. Id.
The concurrence instead focuses on two principles that Levandoski consid-
ered less compelling—double taxation and assumption of risk. Id., 662–63.
The concurrence then criticizes Levandoski’s reliance on these principles.
By suggesting that these are the primary public policy principles underlying
this court’s decision in Levandoski, the concurrence sets up a straw man.
We again emphasize that the holding in Levandoski—that the firefighter’s
rule should not be extended beyond the context of premises liability—is
not dictum. That was the precise issue this court identified as being presented
on appeal. It was also the issue that was argued by the parties in that case.
There is, therefore, simply no basis for characterizing the holding of this
court in Levandoski as dictum.
   5
     The concurrence asserts that Levandoski ‘‘stand[s] only for the limited
proposition that none of the public policies supporting the firefighter’s rule
precludes the imposition of a duty of care on suspected criminals who are
fleeing or resisting a police officer’’ and that ‘‘much of Levandoski, echoed
by the majority in the present case, constitutes legally flawed dictum that
undercuts the duty analyses in Kaminski . . . and Lodge v. Arett Sales
Corp., 246 Conn. 563, 717 A.2d 215 (1998), which are based substantially
on the well established public policies that support the firefighter’s rule,
especially that of encouraging our citizens to call for professional help in
emergencies without fear of civil liability.’’ The concurrence further asserts
that ‘‘[l]egislative action, as in some of our sister states, would be ideal for
making the appropriate findings and articulating the contours of Connecti-
cut’s firefighter’s rule. . . . Nevertheless, until such time as our legislature
can act, I would adopt a formulation of the firefighter’s rule as a matter of
common law that encourages citizens to seek help in emergencies, while not
slamming the courthouse door to appropriate claims of our first responders.’’
(Footnote omitted.) We disagree.
   First, as a unanimous panel of this court explained in Levandoski, ‘‘[t]he
principal issue in [that case was] whether the firefighter’s rule should be
extended beyond the scope of premises liability so as to bar a police officer
from recovering, based on a claim of ordinary negligence, from a tortfeasor
who is neither an owner nor a person in control of the premises. The
defendant, who is not a landowner or person in control of land, appeals
from the judgment of the trial court, following a jury trial, in favor of the
plaintiff, a police officer who was injured by the defendant’s negligent con-
duct on the land of another person. We conclude that the firefighter’s rule
should not be so extended and, accordingly, we affirm the judgment of the
trial court in favor of the plaintiff.’’ (Footnote omitted.) Levandoski v. Cone,
supra, 267 Conn. 654. Accordingly, we conclude that Levandoski is the
appropriate legal framework by which to analyze the present case and that
its holding that the firefighter’s rule should not be extended beyond premises
liability was not dictum.
   Second, to the extent that the concurrence asserts that determining the
extent of the firefighter’s rule is a legislative issue, we conclude that the
legislature’s inaction since Levandoski is indicative of the legislature’s vali-
dation of this court’s interpretation of the firefighter’s rule in that case.
Levandoski was decided approximately thirteen years ago. Over that time,
the legislature has not addressed our decision or passed any legislation to
overrule it. ‘‘Although we are aware that legislative inaction is not necessarily
legislative affirmation . . . we also presume that the legislature is aware
of [this court’s] interpretation of [law], and that its subsequent nonaction
may be understood as a validation of that interpretation.’’ (Internal quotation
marks omitted.) Caciopoli v. Lebowitz, 309 Conn. 62, 78, 68 A.3d 1150 (2013).
By choosing not to legislatively overrule Levandoski, the legislature has
acquiesced to this court’s interpretation that the firefighter’s rule is limited
to premises liability. Indeed, one of the indicators of legislative acquiescence
to our interpretation of a statute is the passage of ‘‘an appropriate interval
[of time] to permit legislative reconsideration . . . without corrective legis-
lative action . . . .’’ (Internal quotation marks omitted.) Hummel v. Marten
Transport, Ltd., 282 Conn. 477, 494–95, 923 A.2d 657 (2007); see also Efstath-
iadis v. Holder, 317 Conn. 482, 493, 119 A.3d 522 (2015).
   The concurrence further states that it ‘‘respectfully disagree[s] . . . with
the analytical approach taken in the majority’s opinion insofar as it follows
Levandoski and broadly holds that the firefighter’s rule does not apply
beyond the limited context of premises liability.’’ There is nothing broad
about our interpretation of Levandoski. The concurrence reads into Levan-
doski an interpretation that the written words do not suggest. The concur-
rence suggests an alleged parade of horribles that transforms the firefighter’s
rule far beyond its definition. The concurrence suggests, for instance, ‘‘that
the breadth of the majority’s opinion carries with it numerous unintended
and deleterious consequences insofar as it invites first responders to bring
civil actions against victims of crime and motor vehicle accidents.’’ This
suggestion transforms the firefighter’s rule into a much broader debate
about common-law negligence, duty, and responsibility. This suggestion
goes far beyond the facts of the present case and amounts to a general
advisory opinion.
   As explained in Levandoski ‘‘[t]he common-law firefighter’s rule provides,
in general terms, that a firefighter or police officer, who enters private
property in the exercise of his duties occupies the status of a licensee and,
therefore, is owed a duty of care by the property owner that is less than
owed to an ordinary invitee.’’ (Emphasis added; internal quotation marks
omitted.) Levandoski v. Cone, supra, 267 Conn. 653–54. The present case
involves the issue of whether a property owner who allegedly acted negli-
gently after the police arrived could be liable. The doctrine should be con-
fined to the facts of the present case insofar as it involves a property owner.
Even the concurrence suggests that there could be liability in this instance.
While the concurrence is content to criticize the ‘‘legally flawed dictum’’
and ‘‘errors’’ of Levandoski, we rely upon it as controlling precedent on an
issue that is precisely on point with the present case. We also note that
Levandoski, which was written fourteen years after Kaminski and six years
after Lodge v. Arett Sales Corp., 246 Conn. 563, 717 A.2d 215 (1998), which
are both relied on by the concurrence, was a unanimous decision of this
court written by Justice Borden. We further note that it would appear that
the concurrence wishes to have the rule apply to all first responders, which
is an issue that this court has never addressed and is not at issue in the
present case. Although the concurrence does suggest that it ‘‘leave[s] to
another day the question of whether the firefighter’s rule applies to emer-
gency medical personnel,’’ its reasoning would certainly apply to such indi-
viduals.
   There is another important legal concept at issue in the present case—
namely, stare decisis. As Chief Justice Rogers has noted in a recent concur-
ring opinion, ‘‘[n]o judicial system could do society’s work if it eyed each
issue afresh in every case that raised it. . . . Indeed, the very concept of
the rule of law underlying our own [c]onstitution requires such continuity
over time that a respect for precedent is, by definition, indispensable.’’
(Internal quotation marks omitted.) State v. Peeler, 321 Conn. 375, 378, 140
A.3d 811 (2016); see Planned Parenthood of Southeastern Pennsylvania v.
Casey, 505 U.S. 833, 854, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992); see also
George v. Ericson, 250 Conn. 312, 318, 736 A.3d 889 (1999) (‘‘Stare decisis
is justified because it allows for predictability in the ordering of conduct,
it promotes the necessary perception that the law is relatively unchanging,
it saves resources and it promotes judicial efficiency . . . . It is the most
important application of a theory of [decision-making] consistency in our
legal culture and it is an obvious manifestation of the notion that [decision-
making] consistency itself has normative value.’’ [Citation omitted; internal
quotation marks omitted.]).
   ‘‘While stare decisis is not an inexorable command . . . even in constitu-
tional cases, the doctrine carries such persuasive force that we have always
required a departure from precedent to be supported by some special justifi-
cation.’’ (Citations omitted; internal quotation marks omitted.) Dickerson
v. United States, 530 U.S. 428, 443, 120 S. Ct. 2326, 147 L. Ed. 2d 405
(2000). ‘‘Such justifications include the advent of subsequent changes or
development in the law that undermine a decision’s rationale . . . the need
to bring [a decision] into agreement with experience and with facts newly
ascertained . . . and a showing that a particular precedent has become a
detriment to coherence and consistency in the law . . . .’’ (Citations omit-
ted; internal quotation marks omitted.) Payne v. Tennessee, 501 U.S. 808,
849, 111 S. Ct. 2579, 115 L. Ed. 2d 720 (1991) (Marshall, J., dissenting); see
also State v. Peeler, supra, 321 Conn. 378–79 (Rogers, C. J., concurring).
We conclude that the present case does not present any special justification
that would support a departure from this court’s precedent and require this
court to overrule Levandoski.
   The concurrence would overrule Levandoski ‘‘insofar as it stands for the
broad proposition that the firefighter’s rule does not extend beyond the
context of premises liability.’’ As we have explained previously herein, the
proposition that the firefighter’s rule does not extend beyond premises
liability is, indeed, the precise holding of Levandoski. Accordingly, the con-
currence in actuality calls for Levandoski to be overruled because, according
to the concurrence, ‘‘many aspects of Levandoski are clearly wrong . . . .’’
(Internal quotation marks omitted.) We disagree. Levandoski provided a
thorough and detailed analysis of both the history and policies underlying
the firefighter’s rule. Although the fear of civil liability was not discussed,
we are not convinced that there is any proof that this concept actually
exists. It is the defendant’s burden to persuade us to depart from precedent
and extend the rule. The defendant has failed to do so. There is no empirical
proof that convinces us that we should extend the rule and ignore existing
precedent. In short, we conclude that Levandoski was not wrongfully
decided. Further, we refuse to accept the concurrence’s baseless contentions
that Levandoski is ‘‘legally flawed’’ and contains ‘‘errors.’’
   6
     The concurrence relies on this court’s decision in Kaminski to support
its claim that the firefighter’s rule encourages citizens to call for help.
Specifically, the concurrence quotes Kaminski’s description of the fact that
‘‘the defendant, an armed police officer, came to the plaintiffs’ home in the
course of his professional responsibilities to assist in dealing with the crisis
to which the team had been alerted,’’ and this court’s statement that ‘‘[f]unda-
mental concepts of justice prohibit a police officer from complaining of
negligence in the creation of the very occasion for his engagement.’’ Kamin-
ski v. Fairfield, supra, 216 Conn. 37–38. The concurrence reasons that,
‘‘Kaminski is significant because it is our seminal recognition, as a matter
of public policy, of the benefits of encouraging our state’s citizens to seek
assistance from our communities’ first responders, rather than stoking a
fear of liability that would create incentives for delayed calls, self-help, or
both.’’ We disagree. These statements from Kaminski do not support the
policy argument that the concurrence claims is at issue, but instead are
‘‘redraped [arguments] drawn from . . . implied assumption of risk.’’ Chris-
tensen v. Murphy, 296 Or. 610, 619, 678 P.2d 1210 (1984). This language
from Kaminski can be phrased another way—namely, that the plaintiff, by
agreeing to be a police officer, assumed the risk of encountering violent
people and possibly being injured. As we explain subsequently in this opin-
ion, the assumption of risk doctrine has been abolished in Connecticut. See
General Statutes § 52-572h (l). Although we agree with the concurrence that
the abolition of assumption of risk alone does not warrant the preclusion
of the firefighter’s rule beyond premises liability cases, the assumption of
risk doctrine should not be the basis upon which we decide cases involving
the firefighter’s rule.
   We also agree with the concurrence that ‘‘if an individual fails to warn
of known, hidden dangers on his premises or misrepresents the nature of
[a] hazard’’ and ‘‘such misconduct causes [an] injury to [a firefighter],’’ there
should be an exception to the firefighter’s rule that allows a civil action by
the firefighter.
   We take issue, however, with the assertion by the concurrence that our
application of the firefighter’s rule represents economic classism insofar as
it gives tort immunity only to landowners. We have raised the issue of the
questionable continued vitality of the rule and suggested that we are not
reaching this issue only because it has not been raised by the parties. See
footnote 15 of this opinion. Further, we have suggested that the classification
of the type of person entering on property and the respective duty a land-
owner may have to that individual seems to be a concept no longer accepted
by a majority of states. See, e.g., Berko v. Freda, 93 N.J. 81, 85, 459 A.2d
663 (1983). The concurrence seems to suggest a good reason to do away
with the firefighter’s rule entirely, instead of extending it in the absence of
sound empirical evidence to support the extension. What the concurrence
neglects to observe is that the burden of persuasion to extend this doctrine
is upon the person seeking the extension, not the person relying upon
existing case law. In the absence of empirical evidence that people do
not call emergency personnel because they are afraid of civil liability, this
extension must fail for lack of persuasive proof.
   Further, the concurrence cites Baldonado v. El Paso Natural Gas Co.,
143 N.M. 288, 176 P.3d. 277 (2008), in support of a ‘‘policy-based approach
to the firefighter’s rule.’’ In that case, a natural gas pipeline exploded killing
twelve members of an extended family who were camping at a nearby
campsite. Id., 290. The plaintiffs, who were first responders, claimed that
they suffered extreme emotional distress in witnessing the injuries suffered
by the victims when the plaintiffs assisted them after the explosion. Id.
The New Mexico Supreme Court adopted a policy based approach to the
firefighter’s rule and held that a firefighter may recover damages if such
damages were proximately caused by (1) intentional conduct or (2) reckless
conduct, provided the harm to the firefighters exceeded the scope of risks
inherent in the firefighters’ professional duties. Id. Applying this rule to the
case before it, the New Mexico Supreme Court concluded that the firefighters
had properly pleaded a claim for intentional infliction of emotional distress.
Id. It is interesting that the court noted that ‘‘specific duties [of a home-
owner]—to warn of hidden hazards and to accurately represent the nature
of a hazard—are distinct from the conduct that brings firefighters to the
scene, and thus fall outside the scope of [the] rule.’’ Id., 292. Thus, the failure
to warn descriptions in the concurrence’s hypothetical would appear to be
outside the scope of the rule in New Mexico. Further, we note that, pursuant
to Clohersy v. Bachelor, 237 Conn. 31, 56, 675 A.2d 852 (1996), recovery for
negligent infliction of emotional distress requires proof of the following: (1)
the bystander must be ‘‘closely related’’ to the victim; (2) the bystander’s
emotional injury must be ‘‘caused by the contemporaneous sensory percep-
tion’’ of the event that causes the injury; (3) the injury must be ‘‘substantial,
resulting in [either] death or serious physical injury’’; and (4) the bystander
must have sustained a ‘‘serious’’ emotional injury that is ‘‘beyond that which
would be anticipated in a disinterested witness and which is not the result of
an abnormal response.’’ Likewise, in order to establish a claim for intentional
infliction of emotional distress, the plaintiff must establish four elements:
‘‘(1) that the actor intended to inflict emotional distress or that he knew or
should have known that emotional distress was the likely result of his
conduct; (2) that the conduct was extreme and outrageous; (3) that the
defendant’s conduct was the cause of the plaintiff’s distress; and (4) that the
emotional distress sustained by the plaintiff was severe.’’ (Internal quotation
marks omitted.) Appleton v. Board of Education, 254 Conn. 205, 210, 757
A.2d 1059 (2000). It is therefore doubtful that, under Connecticut law, a
policeman or firefighter would be able to present a claim for negligent or
intentional infliction of emotional distress, regardless of the firefighter’s rule.
   7
     General Statutes § 52-572h (l) provides: ‘‘The legal doctrines of last clear
chance and assumption of risk in actions to which this section is applicable
are abolished.’’
   8
     It is also interesting to note that, while it may appear that the old
distinction between licensees and invitees are disappearing, that policy
argument may provide stronger support for abolishing the firefighter’s rule
entirely. Indeed, because one of the very foundations for the firefighter’s
rule is disappearing, perhaps it would be better to examine each claim on
the basis of an ordinary negligence test and allow cases to proceed on
that basis.
   9
     We note that, although some refuse and recyclable collectors are
employed by private companies, some also work in the public sector.
   10
      We note that General Statutes § 7-433c (a) provides for certain workers’
compensation benefits for police officers and firefighters that are disabled
as a result of hypertension or heart disease. The benefits of this provision,
however, have been limited by our legislature to those employed before
July 1, 1996. See General Statutes § 7-433c (b).
   11
      ‘‘[M]ore than [thirty] jurisdictions in the United States have adopted the
firefighter’s rule . . . . Approximately [ten] states do not appear to have
addressed the firefighter’s rule at all. Of the remaining states, Florida, Illinois,
Massachusetts, Minnesota, New Jersey, and New York have abolished or
severely limited the rule by statute. . . . Oregon and South Carolina have
abolished or declined to adopt the firefighter’s rule by judicial decision.’’
(Citations omitted.) Apodaca v. Willmore, 306 Kan. 103, 113–14, 392 P.3d
529 (2017).
   12
      The concurrence asserts that the ‘‘overwhelming majority of other courts
continue to hold that encouraging citizens to call for help without fear of
liability, even for emergencies of their own creation, remains a paramount
public policy.’’ None of the cases cited by the concurrence, however, specifi-
cally focuses on the public policy rationale of encouraging society to call
for help except for a quick mention. Of specific note is the concurrence’s
reliance on Berko v. Freda, supra, 93 N.J. 81, and Lanza v. Polanin, 581
So. 2d 130 (Fla. 1991), where the New Jersey and Florida Supreme Courts
examined the public policy arguments behind the firefighter’s rule and
approved of the policy rationales. Those cases, however, have been super-
seded in both states by legislative action abolishing the firefighter’s rule.
See Fla. Stat. Ann. § 112.182 (1) (West 2014); N.J. Stat. Ann. § 2A:62A-21
(West 2014). While New Jersey and Florida courts may have decided that
the public policy was in favor of the firefighter’s rule, it is the proper role
of the legislature to make those determinations, and the legislative bodies
in those states decided that the public policy rationales did not support
continuation of the firefighter’s rule. See Campos v. Coleman, 319 Conn.
36, 65–67, 123 A.3d 854 (2015) (Zarella, J., dissenting). The concurrence’s
reliance on Steelman v. Lind, 97 Nev. 425, 634 P.2d 666 (1981), is misplaced
as well, since the Nevada legislature examined the public policy rationales
and felt that this concern was not so important so as to permit the continued
expansion of the firefighter’s rule, although the rule was not completely
abolished. See Nev. Rev. Stat. § 41.139 (2015).
   13
      To be clear, we are not advocating for the complete abolition of the
firefighter’s rule in this opinion. The issue has not been raised by the parties.
We only mention these other jurisdictions for a broader view of places that
are apparently unaffected by the lack of the firefighter’s rule.
   14
      Even in premises liability cases, however, the double taxation argument
fails because, as mentioned previously in this opinion, most homeowners
have insurance to cover people who may be injured on their property through
the homeowner’s negligence.
   15
      In fact, the policy considerations are more supportive of a complete
abrogation of the rule than an expansion of same. However, because that
issue is not before us in the present case, we leave the question of the
continuing vitality of the firefighter’s rule as to premises liability for
another day.
   16
      The concurrence provides a litany of possible cases that could occur
as a result of this opinion, and, although we will not comment on every
single possible hypothetical suggested, we feel that they are less than realistic
considering that our opinion does not abrogate traditional elements of a
negligence action. This opinion speaks only of the duty owed to a police
officer and whether the trial court’s judgment granting the motion to strike
was legally correct. Consequently, many of those cases to which the concur-
rence refers may lack the other elements necessary to maintain a negligence
action. The concurrence even admits as much, but still asserts that our
opinion is improper because it will give these cases their ‘‘ill-deserved day
in court.’’ We fail to see how someone exercising their right to have an issue
adjudicated, unless it is a frivolous claim, should be considered an ‘‘ill-
deserved day in court.’’
   One possible ‘‘ill-deserved’’ case suggested by the concurrence is that an
emergency medical technician could bring an action for injuries arising
from a patient’s negligence. The concurrence fails to realize that emergency
medical technicians are not barred by the firefighter’s rule in Connecticut
and have brought actions for injuries caused by negligence in the past. See
Nagy v. Arsenault, Superior Court, judicial district of Windham, Docket No.
CV-14-6007793-S (May 21, 2015) (60 Conn. L. Rptr. 389). Professor Robert
H. Heidt, whom the concurrence cites, refers to another situation where an
emergency medical technician in Connecticut brought an action against a
heart attack patient after the emergency medical technician slipped on the
patient’s staircase. See R. Heidt, ‘‘When Plaintiffs Are Premium Planners
for Their Injuries: A Fresh Look at the Fireman’s Rule,’’ 82 Ind. L.J. 745,
784 n.143 (2007); see also J. Dee, ‘‘Are Homeowners Liable for Rescuers’
Injuries?’’ Hartford Courant, April 2, 1999, p. A1. The legislature did not
pass any legislation in response to this highly publicized incident, however,
and emergency medical personnel are still permitted to bring an action
against a negligent patient, which is in direct contrast to the concurrence’s
assertion. Despite this, we have not seen a significant rise in litigation
regarding negligently injured emergency medical personnel, and there is no
evidence to suggest that a chilling effect on citizens’ request for emergency
medical assistance has occurred. Other jurisdictions have also refused to
extend their respective firefighter’s rules to emergency medical personnel,
and there has not been any apparent deterrent effect for emergency medical
assistance in those jurisdictions. See Sallee v. GTE South, Inc., 839 S.W.2d
277, 278 (Ky. 1992); Kowalski v. Gratopp, 177 Mich. App. 448, 450–52, 442
N.W.2d 682 (1989); Krause v. U.S. Truck Co., 787 S.W.2d 708, 713 (Mo. 1990).